Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that Koehn does not disclose that Z for any compound is CHF2, let alone that Z in compound 2-145 should be modified to CHF2. Applicant argues that Koehn discloses a lengthy list of possibilities for Z (in the thousands, if not tens of thousands), and such a lengthy list cannot be “at once envisaged” as required to support an anticipation rejection. 
Applicant argues that Koehn does not render obvious the claimed compounds as one of ordinary skill in the art has no motivation to select the cited lead compound from the teachings of Koehn and then modify it in the way necessary to achieve the presently claimed compounds. Applicant argues that Koehn does not provide any motivation to one of ordinary skill in the art to replace the Z substituent of Koehn with the CHF2 in the claimed compound.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Koehn explicitly discloses compound 2-145 as an herbicidal compound. The only difference between Koehn’s compound 2-145 and the elected species currently under consideration in the instant application, is that Koehn’s Z is CF3, whereas the corresponding variable in the instant application is CHF2; however, both are examples of a halo-C1-alkyl group wherein the halo group is fluoro (there being only three possible fluorinated halo-C1-alkyl moieties), which Koehn explicitly discloses is a preferred group for Koehn’s variable Z for their herbicidal compounds (e.g., see Koehn’s para.0035). Thus, as discussed in detail in the rejection set forth above, one of ordinary skill in the art would have been able to clearly envisage the use of CHF2 as Z in lieu of CF3 for Köehn’s compound 2-145.
Alternatively, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CF3 as Z on Koehn’s Compound 2-145 as Koehn’s Compound 2-145 explicitly exemplifies that halo-C1-alkyl, wherein the halogen is fluorine is a suitable Z. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as there are only three possible halo-C1-alkyl wherein the halogen is fluorine (i.e. CH2F, CHF1, and CF3), Koehn explicitly discloses that halo-C1-alkyl is a preferred Z (e.g., see Koehn’s para.0035), and Koehn explicitly exemplifies that one of the aforementioned three halo-C1-alkyl wherein the halogen is fluorine as Z results in an herbicidal compound (Compound 2-145). It would be reasonable for one of ordinary skill in the art to expect the other two fluorinated halo-C1-alkyls (including CHF2) to also be an herbicidal compound absent evidence to the contrary.

(2) Applicant argues that the instant Specification’s Tables L and M, for example, demonstrate that the elected species (Compound 7-3) has significant and unexpected improvements over the prior art (e.g., Koehn’s Compound 2-145) (Remarks page 18).

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. The second example in Table L appears to be only comparison of Compound 7-3 to the closest prior art compound, the cited Koehn reference’s Compound 2-145. In Table L’s second example comparing the pre-emergence herbicidal activity of Compound 7-3 and Compound 2-145, the herbicidal efficacy of the compounds were tested on seven different weeds. The two compounds had the same herbicidal efficacy against three of the seven weeds (both compounds were 100% effective against two of the weeds). Compound 7-3 showed a higher herbicidal efficacy compared to Compound 2-145 over four of the seven weeds, it is unclear if these differences are statistically significant differences. Moreover, the instant Specification’s Table L confirms that Koehn’s Compound 2-145 is herbicidal – as is disclosed in Koehn – and has herbicidal activity against all seven weeds tested in Table L, having the same herbicidal efficacy as the elected species, Compound 7-3 against three of the seven weeds, and having 80-100% herbicidal efficacy against five of the seven weeds tested. It is understood that modifications to the reference structure may result in some variability in the degree of herbicidal activity. 
In light of Koehn’s teachings, one of ordinary skill in the art would have had a reasonable expectation of the elected species having herbicidal activity. Koehn explicitly discloses compound 2-145 as an herbicidal compound. The only difference between Koehn’s compound 2-145 and the elected species currently under consideration in the instant application, is that Koehn’s Z is CF3, whereas the corresponding variable in the instant application is CHF2; however, both are examples of a halo-C1-alkyl group wherein the halo group is fluoro (there being only three possible fluorinated halo-C1-alkyl moieties), which Koehn explicitly discloses is a preferred group for Koehn’s variable Z for their herbicidal compounds (e.g., see Koehn’s para.0035).  
Furthermore, it is noted that the scope of claims 1, 2, and 4 as currently written are not limited to herbicidal compounds, and Koehn’s disclosure, for the reasons set forth above, encompasses the elected species.

(3) With regards to the double patenting rejection over USPN 141, Applicant argues that no reason has been provided for selecting the specific combination of moieties as noted in the office action, and USPN 141 does not claim the elected species, particularly wherein Z is CHF2. Further, Applicant reiterates their arguments regarding the Koehn reference as discussed in Applicant’s argument (1) set forth above.

With regards to Applicant’s argument (3), USPN 141 explicitly claims that the compound as identified in the office action is an herbicidal compound. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CF3 for Z on USPN 141’s claimed compound as Köehn, who discloses an overlapping herbicidal compound, discloses that C1-haloalkyl is a suitable moiety for variable Z and exemplifies a fluorinated C1-haloalkyl. One of ordinary skill in the would have been motivated with a reasonable expectation of success in doing so as Köehn discloses that C1-haloalkyl, which encompasses CHF2, are a suitable moiety for variable Z in herbicidal compounds as claimed in USPN 141. Moreover, Köehn exemplifies the use of a fluorinated a C1-haloalkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties.
Koehn explicitly discloses that halo-C1-alkyl is a preferred Z (e.g., see Koehn’s para.0035), and Koehn explicitly exemplifies that one of the aforementioned three halo-C1-alkyl wherein the halogen is fluorine as Z results in an herbicidal compound (Compound 2-145). It would be reasonable for one of ordinary skill in the art to expect the other two fluorinated halo-C1-alkyls (including CHF2) to also be an herbicidal compound absent evidence to the contrary.

(3) With regards to the double patenting rejection over USPN 359, Applicant argues that no reason has been provided for selecting the specific combination of moieties as noted in the office action, and USPN 141 does not claim the elected species, particularly wherein Z is CHF2. Further, Applicant reiterates their arguments regarding the Koehn reference as discussed in Applicant’s argument (1) set forth above.

With regards to Applicant’s argument (3), USPN 359 explicitly claims that the compound as identified in the office action is an herbicidal compound. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CH3 (C1-alkyl) for Z on USPN 359’s claimed compound as Köehn, who discloses an overlapping herbicidal compound, discloses that C1-haloalkyl is a suitable moiety for variable Z and exemplifies a fluorinated C1-haloalkyl. One of ordinary skill in the would have been motivated with a reasonable expectation of success in doing so as Köehn discloses that C1-haloalkyl, which encompasses CHF2, are a suitable moiety for variable Z in herbicidal compounds as claimed in USPN 359. Moreover, Köehn exemplifies the use of a fluorinated a C1-haloalkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties.
Koehn explicitly discloses that halo-C1-alkyl is a preferred Z (e.g., see Koehn’s para.0035), and Koehn explicitly exemplifies that one of the aforementioned three halo-C1-alkyl wherein the halogen is fluorine as Z results in an herbicidal compound (Compound 2-145). It would be reasonable for one of ordinary skill in the art to expect the other two fluorinated halo-C1-alkyls (including CHF2) to also be an herbicidal compound absent evidence to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616